Archer, J.
delivered the opinion of the court. There is in effect a negation in the deed of settlement of any general disposing power in Mrs. Lowry. The entire legal estate is transferred to trasteos, who are to permit her to receive, during life, *40the dividends and profits of the stock. She has reserved no' power whatever over the principal, except merely the jusdisponendi by last will and testament, and that only in a certain event. She has completely parted with her power, dominion and control over her property, and has subjected it to specific purposes and trusts. With such a character impressed on the instrument, and viewing it as a good and valid deed, would a court of equity possess any power .to change and modify those trusts contrary to the manifest intention of the deed of settlement? It would be of dangerous consequence to permit this to be done, and no authorities have been adduced by the appellant, to show, that in such a case, such power of modification exists. Suppose rights, on certain contingencies, had been reserved by the deed to persons in esse, could this court, upon a mere change in the will of the settler, unsettle, and absolutely disannul such contingent rights, unless a power had been reserved by the grantor?
Rights are reserved to such children as the grantor might have — they would take as purchasers — could this court strip such children, if in esse, of their fixed and absolute rights? Or if unborn would not the principle be the same?
. Mrs. Lowry is, besides, under the control of her husband, and the modifications proposed are for his benefit m part; for he becomes beneficially interested it the prayer of the bill be granted, on the happening of a certain contingency. Are we not, in the absence of all evidence to the contrary, under these circumstances, to found the presumption, growing out of the legal relations of the parties, that this change in the trust is sought to be attained by that influence and control which springs from their marital relations, and not from the free exercise of her own uneontroled will and desire?
Courts of equity should ever look to the object and intention of the parties making such settlement, which being here to place the property beyond the control of the husband, they should not, by the exercise of a most questionable jurisdiction, defeat the intentions of the settler, explicitly declared, when she was free, and by so doing place, even on contingencies, her property under the dominion of her husband.
Had the deed of trust given her a control over the principal *41of the funds conveyed, (admitting tho validity of the deed,) had she any power of appointment conferred by it, it cannot now be questioned but that she would have possessed the power to divert the estate thus settled, from those whose rights were by the instrument made contingent; but the deed in this case gives the jus disponendi to her only in a single event — efficacy is given to her will should she die without children. ■
The bill presents the pretensions of the complainants in singular and contradictory altitudes. It represents the deed, at one moment as valid, and grounds, on such validity, the proposed and alleged equitable modification.
In the next, it is treated as an absolute nullity, growing out uf the grantor5s minority. If valid, her deed is the law, which she has prescribed for the regulation of her property, and possessing no power herself to alter, modify, or change that law, she cannot accomplish through a court of chancery what she could not herself directly effect.
If it be void, why ask this court to modify that which, at the election of the husband and wife, may be considered and treated as void? A court of equity should not be called upon to do nugatory acts. If the deed bo void, the parties could effect their object in the courts of common law, or might avoid its stipulations by matter in pais.
But we would not wish to bo considered as deciding the question, whether this deed be valid, or invalid; for whether it be the one or the other, we conceive we have no power to interfere.
Had the bill sought to invalidate the deed upon the ground that no redress could be had- at law, the trust property being in government funds, and so beyond any legal process, the invalidity of the deed might then, perhaps, have become the subject of judicial inquiry in a court of equity. But the funds consist of the loan of 1812, and we are bound judicially to know, that funds have been set apart by government for the reim - bursement of the proprietors of this stock; and we must presume that the trustees have received it, as it was their duty so to do under the deed of trust.
It has been intimated that this deed was a fraud on the marital rights of the husband, and therefore should be modified as *42proposed. Were this so, a court of equity, with the necessary allegations, none of which are made in this case, might set it aside, but it could make no terms with fraud. It could not set up an instrument thus contaminated.
In every view which we are enabled to take of the case, (and we have given it our attentive consideration,) we are led to the conclusion that the object of the complainants cannot be attained in a court of equity.
DECREE aeeirmed.